Citation Nr: 9907847	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
residuals of a left calf muscle injury.  

2.  The propriety of the initial 10 percent rating for 
irritable bowel syndrome with diverticulosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1982 
to October 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran entitlement 
to service connection for residuals of a left calf muscle 
injury and for irritable bowel syndrome with diverticulosis 
with irritable bowel syndrome.  The RO assigned initial 
noncompensable evaluations for both disabilities.  By a July 
1995 rating decision, the RO increased the initial rating for 
the irritable bowel syndrome with diverticulosis to 10 
percent disabling, and by a July 1998 rating decision, the RO 
increased the initial rating for the residuals of the left 
calf muscle injury to 10 percent disabling.  

The veteran's claims were initially before the RO in February 
1995 and March 1997, at which times they were remanded for 
additional development.  

The issue of the propriety of the initial 10 percent rating 
for residuals of a left calf muscle injury will be addressed 
in the REMAND portion of this document.  


FINDINGS OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran has had 
alternating diarrhea and constipation, but he has not had 
"more or less constant abdominal distress;" his irritable 
bowel syndrome with diverticulosis has been moderate, but not 
severe.  






CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for the 
entire rating period for irritable bowel syndrome with hiatal 
hernia, postoperative colectomy and appendectomy are not met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §4.114, 
Diagnostic Codes 7319, 7327 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was treated on 
several occasions for abdominal pain.  

The veteran underwent a VA examination in January 1992.  The 
abdomen was soft and there was no tenderness.  Examination of 
the left lower quadrant was negative and the bowel sounds 
were normal.  The provisional diagnosis was a history of 
acute abdominal pain. 

The veteran underwent a gastrointestinal series by the VA in 
January 1992.  The radiologist's impression was 
diverticulosis, otherwise normal, and some fecal debris.  

Copies of VA Medical Center treatment records were submitted 
from January 1992 to February 1994.  The veteran was seen in 
August 1992 complaining of diverticulosis, and intermittent 
left lower quadrant abdominal pain, dull in nature.  It was 
noted that he had loose stools a couple of times a week.  The 
examiner's assessment was probable functional bowel syndrome 
vs. diverticulosis.  The veteran was advised to lose weight, 
exercise, have a high fiber diet, and to take Metamucil.  The 
veteran was seen in November 1992 complaining of pain in his 
left lower abdomen.  It was noted that he had intermittent 
diarrhea.  Assessment was diverticulosis, not active process.  

The veteran underwent a VA examination for his abdomen in 
June 1995.  The veteran commented that he had 2-3 "pudding-
like" stools per day.  The veteran stated that right before 
a bowel movement he had a twisting type pain sensation that 
resolved after the bowel movement.  He did not have a 
baseline abdominal pain in between his bowel movements.  
Examination showed that the abdomen was soft, and nontender.  
He had normal active bowel sounds.  No hepatosplenomegaly or 
masses were noted.  One of the examiner's impressions was 
probable left-sided irritable bowel syndrome.  The examiner 
commented that the veteran's symptoms of pain that occurred 
before bowel movements and that resolved afterwards suggested 
that this disease was present.  The examiner commented that 
the veteran did not appear to be severely disabled by this 
bowel problem.  The examiner commented on how the veteran 
stated that he only had two to three bowel movements per day, 
and how this would not take a great deal of time from his 
job.  

The examiner's other impression was history of left lower 
quadrant pain in 1988.  The examiner noted that the veteran's 
clinical symptoms sounded very much like diverticulitis.  The 
examiner commented that while the veteran was young to have 
that disease, that minimally, he did have multiple 
diverticulus seen, so it was possible that he could have had 
diverticulitis at that time and that things gradually 
resolved on their own without surgery.  The examiner 
commented that it was possible, although very unusual, to 
have scarring from diverticulitis that might cause him to 
have pain when he had a bowel movement; however, the examiner 
commented that he thought it would be very unlikely in this 
particular case.    

The veteran submitted a statement dated February 1997.  He 
stated that his work for his current employer was hindered 
because of the physical condition that he endured.  He also 
indicated that his other condition of diverticulosis 
interfered with his work.  He stated that there were some 
days where he had five diarrhea bowel movements and, that on 
others he was so constipated he seemed not to be able to use 
the restroom at all which caused great abdominal pain.  He 
stated that his situation was extremely painful, and did not 
allow him to work at the required production rate, since he 
was in the bathroom so often.  

The veteran underwent a VA examination for his intestines in 
July 1997.  The veteran stated that three or four days a 
week, he had diarrhea, but with no bright red blood or melena 
noted.  He described urgency associated with it, but no 
incontinence, and that after the diarrhea he would go one or 
two days without having a bowel movement, but did not require 
any laxatives.  The veteran complained of abdominal pain 
since 1987 which occurred maybe three or four times a month 
which was described as a twisting type pain.  This pain 
occurred in the lower part of the abdomen and lasted for 3-4 
movements and was relieved with a bowel movement.  The 
veteran did not have fevers, chills, nausea or vomiting.  He 
denied weight loss in the last one year, and also denied food 
allergies or lactose intolerance.  It was noted that the 
veteran had an attack of diverticulitis.  Examination of the 
veteran's abdomen showed a soft, nontender liver.  The spleen 
tip was nonpalpable and there were no ascites.  The 
examiner's impression was that the veteran had a history of 
alternating diarrhea and constipation, with diarrhea being 
the predominate symptom since 1987, associated with abdominal 
pain three or four times per month.  The examiner stated that 
the veteran's symptoms were most consistent with irritable 
bowel syndrome, and noted that the veteran was currently 
having mild to moderate discomfort from his symptoms.  The 
examiner noted that the veteran had an attack of 
diverticulitis three years prior for which he was 
hospitalized. 

Copies of VA Medical Center treatment records were submitted 
from 1997.  The veteran was seen in August 1997.  It was 
noted that the veteran continued to have abdominal discomfort 
periodically with alternating bowel movements from diarrhea 
to constipation.  It was noted that the veteran had abdominal 
pain, diverticulosis of the colon, and irritable bowel 
syndrome.  





Analysis

The veteran claims that the initial rating assigned for his 
service-connected irritable bowel syndrome with 
diverticulosis was not proper.  This claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entirre rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for irritable bowel syndrome 
with diverticulosis.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

Diverticulosis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327 (1998).  

The evidence does not show that the veteran has suffered from 
peritoneal adhesions or ulcerative colitis at any time in the 
rating period.  Thus, his disability will be rated as 
irritable colon syndrome.  

A 10 percent rating will be assigned for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when it is 
moderate and there are frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating, the next 
higher and maximum rating, will be assigned when it is severe 
with diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998). 

The evidence clearly shows that the veteran has diarrhea and 
constipation.  He stated at his most recent VA examination 
that he had diarrhea three or four days a week, and that 
afterwards, he would go one or two days without having a 
bowel movement.  Similarly, in a statement dated February 
1997, the veteran stated that there were some days where he 
had five diarrhea bowel movements per day, and that on others 
he was so constipated he could not use the bathroom at all.  
The veteran was seen in August 1992 and indicated that he had 
loose stools a couple of times per week.  At a June 1995 VA 
examination, the veteran commented that he had 2-3 "pudding-
like" stools per day.

However, as will be explained below, the evidence does not 
show that the veteran has been in "more or less constant 
abdominal distress."  At a VA Medical Center in August 1997, 
the veteran described periodic abdominal discomfort.  At his 
VA examination in July 1997, the veteran complained of a 
twisting type of abdominal pain since 1987 maybe three or 
four times per month.  The examiner noted that the veteran 
was currently having mild to moderate discomfort from his 
symptoms.  In a February 1997 statement, the veteran 
described great abdominal pain from his diverticulosis.  At 
the veteran's June 1995 VA examination, the veteran described 
a twisting type of pain sensation that he experienced right 
before a bowel movement, which resolved after the bowel 
movement.  In August and November 1992, the veteran described 
left lower abdominal pain when he was seen at the VA Medical 
Center.

Looking at the evidence as a whole, it shows that the veteran 
does indeed suffer from abdominal pain due to his service-
connected disability.  However, the standard that must be met 
for the veterans' disability to be rated as 30 percent 
disabling is that the abdominal distress be "more or less 
constant."  When the veteran was seen in August 1997, his 
abdominal discomfort was described only as "periodic."  The 
veteran described twisting type of pain at his July 1997 VA 
examination, but said that he only had such pain three or 
four times per month.  At the veteran's VA examination in 
July 1995, he described twisting type of pain before all 
bowel movements.  This would be more akin to abdominal 
distress that was more or less constant.  However, the 
examiner commented that he thought it very unlikely that the 
veteran would have scarring from diverticulitis that would 
cause pain when he had a bowel movement.  

Taken as a whole, the evidence does not show that the initial 
10 percent rating should be changed.  The evidence does not 
show that the veteran has been in more or less constant 
abdominal distress.  His irritable bowel syndrome with 
diverticulosis is more appropriately characterized as 
moderate rather than severe for rating purposes.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's irritable bowel syndrome with diverticulosis.  
The record is complete with records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 10 percent rating assigned for the veteran's 
irritable bowel syndrome with diverticulosis was proper and 
the veteran's claim is denied. 


ORDER

The initial 10 percent rating for irritable bowel syndrome 
with diverticulosis was proper and is maintained. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is challenging the propriety of the RO's initial 
10 percent rating for his service-connected residuals of a 
left calf muscle injury.  His disability is rated under 
38 C.F.R. § 4.71(a), Diagnostic Code 5311 for injuries to 
Muscle Group 11. ions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

This case must be remanded because, in its December 1996 
remand, the Board asked to have specific questions answered 
by a medical examiner, but the medical examiner's report does 
not include answers to all of those questions.  In 
particular, the examiner did not express an opinion as to 
whether pain could significantly limit functional ability 
during flare-ups or during repeated use. 

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the veteran's claim must be remanded in order to 
afford the veteran another examination following the 
guidelines established in DeLuca.  The examiner must answer 
all requested questions to the extent feasible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left 
lower leg that have not already been 
associated with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a left calf muscle 
injury.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left lower leg.  Such tests as 
the examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left ankle.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left ankle in terms of 
dorsiflexion and plantar flexion?

b.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 
degrees?

c.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
at more than 40 degrees, or in 
dorsiflexion at more than 10 
degrees, or with an abduction, 
adduction, inversion, or eversion 
deformity?

d.  Does the veteran's left ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left ankle is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim on the basis of the 
propriety of the initial 10 percent 
rating for residuals of a left calf 
muscle injury with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  The RO should rate the 
veteran under all applicable rating 
codes, including both the old and new 
diagnostic criteria for muscle injuries.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


